Michigan Supreme Court
                                                                                         Lansing, Michigan




Syllabus
                                                             Chief Justice:              Justices:
                                                              Bridget M. McCormack       Brian K. Zahra
                                                                                         David F. Viviano
                                                                                         Richard H. Bernstein
                                                                                         Elizabeth T. Clement
                                                                                         Megan K. Cavanagh
                                                                                         Elizabeth M. Welch

This syllabus constitutes no part of the opinion of the Court but has been               Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.                 Kathryn L. Loomis



                                              PEOPLE v PEELER
                                               PEOPLE v BAIRD
                                               PEOPLE v LYON

             Docket Nos. 163667, 163672, and 164191. Argued on application for leave to appeal
      May 4, 2022. Decided June 28, 2022.

               Nancy Peeler (Docket No. 163667), Richard L. Baird (Docket No. 163672), and Nicolas
      Lyon (Docket No. 164191) were charged with various offenses in the Genesee Circuit Court for
      actions they took as state employees during the Flint water crisis. The cases did not proceed by
      the prosecutor issuing criminal complaints and then holding preliminary examinations in open
      court at which defendants could have heard and challenged the evidence against them. Instead, at
      the request of the Attorney General’s office, the prosecutor proceeded under MCL 767.3 and MCL
      767.4, which authorize the use of a “one-man grand jury.” Judge David Newblatt served as the
      one-man grand jury, considered the evidence behind closed doors, and then issued indictments
      against defendants; defendants’ cases were assigned to a Genesee Circuit Court judge. Peeler and
      Baird moved to remand their cases for a preliminary examination, but the court, Elizabeth A. Kelly,
      J., denied the motion, holding that indicted persons have no right to a preliminary examination.
      Peeler and Baird filed interlocutory applications for leave to appeal in the Court of Appeals,
      challenging the Genesee Circuit Court’s denial of their motions for a preliminary examination; the
      Court of Appeals denied leave. Lyon moved to dismiss the charges against him, arguing that he
      had a statutory right to a preliminary examination, that MCL 767.3 and MCL 767.4 did not confer
      the one-man grand jury with charging authority, and that those statutes violated the separation-of-
      powers doctrine and the right to due process; the Genesee Circuit Court denied the motion. Lyon
      filed in the Court of Appeals an interlocutory application for leave to appeal that decision. Peeler
      and Baird sought leave to appeal the Court of Appeals’ denial of their applications in the Michigan
      Supreme Court, and Lyon sought leave to appeal the Genesee Circuit Court’s decision in the
      Michigan Supreme Court prior to a decision by the Court of Appeals. The Supreme Court ordered
      and heard oral argument on whether to grant the applications for leave to appeal or take other
      action. People v Peeler, 509 Mich ___ (2022); People v Baird, 509 Mich ___ (2022); People v
      Lyon, 509 Mich ___ (2022).

             In a unanimous opinion by Chief Justice MCCORMACK, the Supreme Court, in lieu of
      granting leave to appeal, held:
       If a criminal process begins with a one-man grand jury under MCL 767.3 and MCL 767.4,
the accused is entitled to a preliminary examination before being brought to trial. People v Green,
322 Mich App 676 (2018), was overruled to the extent it held that the one-person grand-jury
procedure serves the same function as a preliminary examination. The Genesee Circuit Court erred
by denying Peeler’s and Baird’s motions to remand for a preliminary examination. Further, while
MCL 767.3 and MCL 767.4 authorize the use of a one-man grand jury to investigate, subpoena
witnesses, and issue arrest warrants, those statutes do not authorize that one-man grand jury to
issue an indictment initiating a criminal prosecution. The Genesee Circuit Court therefore also
erred by denying Lyon’s motion to dismiss.

        1. The one-man grand-jury statutes were enacted because (1) law enforcement agencies
are sometimes unable effectively and lawfully to enforce the laws, particularly with regard to
corruption by government officials and (2) the common-law 23-man grand jury is cumbersome
and ineffective in the investigation of those crimes. MCL 767.3 and MCL 767.4 authorize a judge
to investigate, subpoena witnesses, and issue arrest warrants. Specifically, MCL 767.3 provides
that whenever by reason of the filing of any complaint, which may be upon information and belief,
or upon the application of the prosecuting attorney or attorney general, any judge of a court of law
and of record has probable cause to suspect that any crime, offense, or misdemeanor has been
committed within their jurisdiction and that any persons may be able to give any material evidence
respecting such suspected crime, offense, or misdemeanor, the judge may order that an inquiry be
made into the matter and conduct the inquiry. In turn, MCL 767.4 provides that if upon such
inquiry the judge shall be satisfied that any offense has been committed and that there is probable
cause to suspect any person to be guilty thereof, the judge may cause the apprehension of that
person by proper process and, upon the return of the process served or executed, the judge having
jurisdiction shall proceed with the case, matter, or proceeding in like manner as upon formal
complaint. MCL 767.4 further provides, in relevant part, that the judge conducting the inquiry
under MCL 767.3 is disqualified from acting as the examining magistrate in connection with the
hearing on the complaint or indictment and from presiding at any trial arising therefrom.

        2. MCL 767.4 provides a right to a preliminary examination. MCL 767.4 refers to a
“hearing on the complaint or indictment” and disqualifies the judge who conducted the inquiry
from being the “examining magistrate” at that hearing. It is unclear what “hearing” that language
could be referring to other than a preliminary examination. Moreover, “examining magistrate” is
a term of art used in other statutes; it refers to a judge who conducts a preliminary examination.
The statute further provides that the judge should treat a one-man-grand-jury-charged case the
same as a case in which a formal complaint has been filed. Thus, a judge should treat a case
brought using a one-man grand jury the same as a case in which a formal complaint is filed: an
arrest warrant is issued after the formal complaint is filed, the accused is apprehended, and the
court holds a preliminary examination before the information may issue. This conclusion is also
supported by historical practice; preliminary examinations have been routinely conducted after a
one-person grand jury returned an indictment. The preliminary examination is not redundant in
this situation, even though the statute requires the judge to find probable cause to believe the
defendant committed the crime, because the probable cause necessary for a bindover is greater
than that required for an arrest. In these cases, Peeler and Baird were entitled to a preliminary
examination under MCL 767.4. Accordingly, the Genesee Circuit Court erred by denying Peeler’s
and Baird’s motions to remand for a preliminary examination.
         3. While the citizens grand-jury statutes, MCL 767.24(1) and MCL 767.23, specifically
authorize grand juries to issue indictments, MCL 767.4, in its current form, does not. In 1949, the
Legislature authorized one-man grand juries to issue indictments, but it later repealed that
provision; the current version of MCL 767.4 cannot be interpreted to authorize what the
Legislature has explicitly rejected. Further, MCL 767.4 clearly authorizes a judge to issue an arrest
warrant, and it did not explicitly grant that authorization while at the same time implicitly
authorizing a judge to issue an indictment. As further evidence that a one-man grand jury cannot
initiate charges by issuing indictments, the citizens grand-jury statutes require a jury oath—a
hallmark of the jury process—while the one-man grand-jury statutes do not have that requirement.
For those reasons, MCL 767.3 and MCL 767.4 authorize a judge to investigate, subpoena
witnesses, and issue arrest warrants, but they do not authorize a judge to issue an indictment
initiating a criminal prosecution. Judge Newblatt lacked authority under MCL 767.3 and MCL
767.4 to issue indictments. Accordingly, the Genesee Circuit Court erred by denying Lyon’s
motion to dismiss, and there was no need to address Lyon’s constitutional arguments. Although
Peeler and Baird joined in Lyon’s motion to dismiss in the Genesee Circuit Court, the only relief
they requested in the Michigan Supreme Court was the reversal of the circuit court’s order denying
their motions to remand for a preliminary examination.

       Genesee Circuit Court orders denying Peeler’s and Baird’s motions to remand for a
preliminary examination and denying Lyon’s motion to dismiss reversed; cases remanded to the
Genesee Circuit Court for further proceedings.

        Justice BERNSTEIN, concurring, agreed fully with the Court’s opinion but wrote separately
to address the significant procedural interests implicated in these cases. The Attorney General’s
office invoked obscure statutes, specifically—MCL 767.3 and MCL 767.4—to deprive defendants
of their statutory right to a preliminary examination. A preliminary examination is crucial for
criminal defendants in our adversarial system in that it functions, in part, as a screening device to
ensure there is a basis for a defendant to face a criminal charge. Allowing the prosecution to opt
out of a preliminary examination would run afoul of the basic notions of fairness underlying our
adversarial system. The Court remained cognizant of the effect these decisions could have on Flint
residents given the unconscionable injustice they suffered as a result of their government’s
betrayal. Given the magnitude of the harm suffered by Flint’s residents, it was paramount to adhere
to proper procedure to guarantee to the general public that Michigan’s courts could be trusted to
produce fair and impartial rulings for all defendants regardless of the severity of the charged crime.
The prosecution cannot cut corners—here, by not allowing defendants a preliminary examination
as statutorily guaranteed—in order to prosecute defendants more efficiently. The criminal
prosecutions provide historical context for this consequential moment in history, and future
generations will look to the record as a critical and impartial answer in determining what happened
in Flint.

      Justice CLEMENT did not participate due to her prior involvement as chief legal counsel for
Governor Rick Snyder.
                                                                  Michigan Supreme Court
                                                                        Lansing, Michigan



OPINION
                                         Chief Justice:                 Justices:
                                          Bridget M. McCormack          Brian K. Zahra
                                                                        David F. Viviano
                                                                        Richard H. Bernstein
                                                                        Elizabeth T. Clement
                                                                        Megan K. Cavanagh
                                                                        Elizabeth M. Welch


                                                          FILED June 28, 2022



                       STATE OF MICHIGAN

                                SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellee,

 v                                                        No. 163667

 NANCY PEELER,

          Defendant-Appellant.


 PEOPLE OF THE STATE OF MICHIGAN,

          Plaintiff-Appellee,

 v                                                        No. 163672

 RICHARD LOUIS BAIRD,

          Defendant-Appellant.
 PEOPLE OF THE STATE OF MICHIGAN,

               Plaintiff-Appellee,

 v                                                             No. 164191

 NICOLAS LYON,

               Defendant-Appellant.


BEFORE THE ENTIRE BENCH (except CLEMENT, J.)

MCCORMACK, C.J.
       Nancy Peeler, Richard L. Baird, and Nicolas Lyon were state employees

investigated and charged for their roles in the Flint water crisis. But for some reason, they

were not charged the way that almost everyone in Michigan is charged—with a criminal

complaint issued by a prosecutor and followed by a preliminary examination in open court

at which the accused can hear and challenge the prosecution’s evidence. Instead, the

prosecution chose to proceed with these cases using what have become known as the “one-

man grand jury” statutes, MCL 767.3 and MCL 767.4. A Genesee County judge served as

the one-man “grand” jury and considered the evidence not in a public courtroom but in

secret, a Star Chamber comeback. The one-man grand jury then issued charges. To this

day, the defendants do not know what evidence the prosecution presented to convince the

grand jury (i.e., juror) to charge them.

       We consider two questions about the one-man grand-jury statutes. First, if charged

by a one-man grand jury, is a defendant entitled to a preliminary examination? Second,

can a judge issue an indictment authorizing criminal charges against a defendant?




                                             2
       In Peeler and Baird, we hold that the answer to the first question is yes. In Lyon,

we hold that the answer to the second question is no. We therefore reverse the June 16,

2021 order of the Genesee Circuit Court denying Peeler’s and Baird’s motions to remand

for a preliminary examination and reverse the Genesee Circuit Court’s February 16, 2022

order denying Lyon’s motion to dismiss. We remand all three cases to the Genesee Circuit

Court for further proceedings consistent with this opinion.

                      I. FACTS AND PROCEDURAL HISTORY

       These prosecutions have an extremely long procedural history, most of which is not

germane to the questions we answer here. Peeler, a former manager of the Early Childhood

Health Section of the Michigan Department of Health and Human Services (DHHS), is

charged with two counts of misconduct in office (a five-year felony), MCL 750.505, and

one count of willful neglect of duty (a misdemeanor), MCL 750.478. Baird, the former

“Transformation Manager” and a senior advisor to former Governor Rick Snyder, is

charged with misconduct in office; perjury during an investigative-subpoena examination

(a 15-year felony), MCL 767A.9; obstruction of justice (a five-year felony), MCL 750.505;

and extortion (a 20-year felony), MCL 750.213. Lyon, a former director of the Michigan

Department of Community Health and DHHS, is charged with nine counts of involuntary

manslaughter (a 15-year felony), MCL 750.321; and one count of willful neglect of duty.

       In December 2019, the Attorney General’s office requested the appointment of a

one-person grand jury. Genesee Circuit Chief Judge Pro Tem Duncan Beagle granted the

motion and appointed Genesee Circuit Judge David Newblatt to act as the one-person grand




                                             3
jury for a six-month term under MCL 767.3 and MCL 767.4. Judge Newblatt later

extended his term for six more months.

          In January 2021, Newblatt issued indictments against Peeler and Baird, and the

cases were then assigned to Genesee Circuit Judge Elizabeth Kelly. Peeler and Baird

moved to remand their cases for a preliminary examination, but the trial court denied the

motion, holding that “indictees have no right to [a] preliminary examination.” The Court

of Appeals denied leave in both applications for lack of merit.

          Judge Newblatt also issued an indictment against Lyon in January 2021. Lyon

moved to dismiss, raising statutory arguments about the right to a preliminary examination,

that the statutes do not confer charging authority upon a one-man grand jury, and that MCL

767.3 and MCL 767.4 violate the separation-of-powers doctrine and the right to due

process. The trial court denied this motion too. Lyon filed an interlocutory application for

leave to appeal in the Court of Appeals, which remains pending.

          Peeler and Baird filed applications for leave to appeal in this Court, and Lyon filed

a bypass application here, seeking leave to appeal prior to a decision by the Court of

Appeals. We ordered oral argument on the application in each case. People v Peeler, 509

Mich ___ (2022); People v Baird, 509 Mich ___ (2022); People v Lyon, 509 Mich ___

(2022). In Peeler and Baird, we allowed further briefing on “whether a defendant charged

with a felony after a proceeding conducted pursuant to MCL 767.3 and MCL 767.4 is

entitled to a preliminary examination.” In Lyon, we allowed further briefing on these

issues:




                                                4
       (1) whether MCL 767.3 and MCL 767.4 violate Michigan’s constitutional
       requirement of separation of powers, Mich Const 1963, art 3, § 2; (2) whether
       those statutes confer charging authority on a member of the judiciary; (3)
       whether a defendant charged after a proceeding conducted pursuant to MCL
       767.3 and MCL 767.4 is entitled to a preliminary examination; and (4)
       whether the proceedings conducted pursuant to MCL 767.3 and MCL 767.4
       violated due process, Mich Const 1963, art 1, § 17. [Lyon, 509 Mich ___
       16(2022).]

                              II. LEGAL BACKGROUND

       Whether MCL 767.3 and MCL 767.4 confer charging authority on a member of the

judiciary and whether a defendant charged under those statutes is entitled to a preliminary

examination are matters of statutory interpretation that we review de novo. Millar v Constr

Code Auth, 501 Mich 233, 237; 912 NW2d 521 (2018). That means we review the issue

independently, without required deference to the trial court. Id.

       Enacted in 1917, MCL 767.3 and MCL 767.4 are part of a statutory scheme that

quickly became known as the “one man grand jury” law. See, e.g., People v Doe, 226

Mich 5, 6; 196 NW 757 (1924) (referring to the judge “sitting as a one man grand jury”).

The Legislature enacted these statutes because “regularly constituted law enforcement

agencies sometimes are unable effectively and lawfully to enforce the laws, particularly

with respect to corrupt conduct by officers of government and conspiratorial criminal

activity on an organized and continuing basis” and “the common law 23-man grand jury is

unwieldy and ineffective for the investigation of such crimes . . . .” In re Colacasides, 379

Mich 69, 89; 150 NW2d 1 (1967). Unlike citizens grand juries, which have a centuries-

long history, Michigan’s one-man grand jury has no such historical pedigree and has been




                                             5
the subject of two successful constitutional challenges so far. 1 Cf. Helmholz, The Early

History of the Grand Jury and the Canon Law, 50 U Chi L Rev 613, 613 (1983) (tracing

the use of a citizens grand jury to the year 1166); Davidow, Dealing with Prosecutorial

Discretion: Some Possibilities, 62 Wayne L Rev 123, 126 (2017) (describing the

“checkered past” of the one-man grand jury, citing In re Oliver, 333 US 257; 68 S Ct 499;

92 L Ed 682 (1948), and In re Murchison, 349 US 133; 75 S Ct 623; 99 L Ed 942 (1955)).

       Despite its nickname, the word “juror” makes no appearance in the statutes, and the

term “grand jury” appears only twice. See MCL 767.3 (“Any person called before the

grand jury shall at all times be entitled to legal counsel not involving delay and he may

discuss fully with his counsel all matters relative to his part in the inquiry without being

subject to a citation for contempt.”) (emphasis added); MCL 767.4a (“It shall be unlawful

for any person, firm or corporation to possess, use, publish, or make known to any other

person any testimony, exhibits or secret proceedings obtained or used in connection with

any grand jury inquiry conducted prior to the effective date of this act . . . .”) (emphasis

added).

       MCL 767.3 and MCL 767.4 are wordy, but the important language in each is

included here.

       MCL 767.3:

              Whenever by reason of the filing of any complaint, which may be
       upon information and belief, or upon the application of the prosecuting
       attorney or attorney general, any judge of a court of law and of record shall


1
 The Legislature has since corrected the deficiencies that led to the earlier constitutional
challenges. See Davidow, Dealing with Prosecutorial Discretion: Some Possibilities, 62
Wayne L Rev 123, 126 (2017).


                                             6
       have probable cause to suspect that any crime, offense or misdemeanor has
       been committed within his jurisdiction, and that any persons may be able to
       give any material evidence respecting such suspected crime, offense or
       misdemeanor, such judge in his discretion may make an order directing that
       an inquiry be made into the matters relating to such complaint . . . and
       thereupon conduct such inquiry. [Emphasis added.]

       MCL 767.4:

              If upon such inquiry the judge shall be satisfied that any offense has
       been committed and that there is probable cause to suspect any person to be
       guilty thereof, he may cause the apprehension of such person by proper
       process and, upon the return of such process served or executed, the judge
       having jurisdiction shall proceed with the case, matter or proceeding in like
       manner as upon formal complaint. The judge conducting the inquiry under
       section 3 shall be disqualified from acting as the examining magistrate in
       connection with the hearing on the complaint or indictment, or from
       presiding at any trial arising therefrom, or from hearing any motion to
       dismiss or quash any complaint or indictment, or from hearing any charge of
       contempt under section 5, except alleged contempt for neglect or refusal to
       appear in response to a summons or subpoena. [Emphasis added.]

                                    III. ANALYSIS

                 A. RIGHT TO A PRELIMINARY EXAMINATION

       We agree with Peeler and Baird that the statutory language provides a right to a

preliminary examination. We have said so before, although in dictum: In People v Duncan,

388 Mich 489, 498-499; 201 NW2d 629 (1972), overruled in part on other grounds by

People v Glass, 464 Mich 266 (2001), we identified MCL 767.4 as a statute with “specific

statutory language” providing for a preliminary examination. MCL 767.4 refers to a

“hearing on the complaint or indictment” and disqualifies the judge who conducted the

inquiry from being the “examining magistrate” at that hearing. It is unclear what “hearing”

that language could be referring to other than a preliminary examination. Moreover,

“examining magistrate” is a term of art used in other statutes, so we need not guess what it



                                             7
means—an examining magistrate is a judge who conducts a preliminary examination. See,

e.g., MCL 766.1 (“The state and the defendant are entitled to a prompt examination and

determination by the examining magistrate in all criminal causes . . . .”) (emphasis added).

       MCL 767.4 also requires that once an accused has been apprehended, “the judge

having jurisdiction shall proceed with the case, matter or proceeding in like manner as upon

formal complaint.” In other words, the judge should treat the one-man-grand-jury-charged

case the same as a case in which a formal complaint has been filed. We know how that

process works too: When a formal complaint is filed, an arrest warrant is issued, the

accused is apprehended, and the court holds a preliminary examination before an

information may issue. See MCL 764.1a(1) (“A magistrate shall issue a warrant or

summons upon presentation of a proper complaint alleging the commission of an offense

and a finding of reasonable cause to believe that the individual accused in the complaint

committed that offense. The complaint must be sworn to before a magistrate or clerk.”);

MCL 767.42(1) (“An information shall not be filed against any person for a felony until

such person has had a preliminary examination therefor, as provided by law, before an

examining magistrate, unless that person waives his statutory right to an examination.”).

Thus, for a case to proceed “in like manner as upon formal complaint,” MCL 767.4, a

preliminary examination must be held unless waived by the defendant, MCL 767.42(1).

See MCR 6.110(A) (“The defendant may waive the preliminary examination with the

consent of the prosecuting attorney.”).

       There is more evidence in historical practice. We see in our cases evidence that

preliminary examinations were routinely conducted after a one-person grand jury returned

an indictment. See, e.g., People v Bellanca, 386 Mich 708, 711-712; 194 NW2d 863 (1972)


                                             8
(defendant charged by a one-man grand jury was entitled to transcripts of witness testimony

given before the grand jury before his preliminary examination on the charges); In re

Slattery, 310 Mich 458, 464; 17 NW2d 251 (1945) (“[U]nder the laws of this State,

hereinbefore referred to, the testimony is kept secret, but if the judge finds that a crime has

been committed, he orders a warrant to be issued, and an examination held in open court

before a magistrate and, if probable cause is shown, the accused is bound over for trial in

the proper court.”) (emphasis added); People v McCrea, 303 Mich 213, 224-225; 6 NW2d

489 (1942) (“As a result of the grand-jury investigation indictments were returned and

warrants were issued against McCrea and other defendants. The preliminary examinations

were conducted before Judge Ferguson, and McCrea and other defendants were held for

trial.”). And in other authorities. See, e.g., Committee Reports (Special Committee to Study

and Report Upon the One-Man Grand Jury Law) (hereinafter Committee Reports), 26 Mich

St B J 11, 59 (1947) (“Before there can be a trial there must be an accusation, and in

Michigan this may come in either of the following three ways: a. An Indictment voted by

a 23-Man Grand Jury; or b. A complaint and warrant issued in the customary way by a

justice of the peace or other magistrate; or c. A complaint and warrant issued by a ‘One-

Man Grand Juror’. In either of the last two instances the defendant is entitled to an

examination before being bound over for trial.”) (emphasis added).

       The Attorney General’s office believes that because the statutory scheme requires

the judge to make a finding of probable cause that the defendant committed the crime, a

preliminary examination would be redundant. After all, a preliminary examination’s main

function is for a court to determine whether there is probable cause. But the argument

confuses some basics. Probable cause to arrest (which MCL 767.4 requires and authorizes


                                              9
the judge to order) is different from probable cause to bindover (which must be found at a

preliminary examination to bind the defendant over on felony charges). “[T]he probable

cause required for a bindover is ‘greater’ than that required for an arrest and . . . imposes a

different standard of proof. . . . [T]he arrest standard looks only to the probability that the

person committed the crime as established at the time of the arrest, while the preliminary

hearing looks both to that probability at the time of the preliminary hearing and to the

probability that the government will be able to establish guilt at trial.” LaFave & Israel,

Criminal Procedure (2d ed, 1992), § 14.3, pp 668-669; see also People v Cohen, 294 Mich

App 70, 74; 816 NW2d 474 (2011) (“We disagree with the circuit court’s conclusion that

probable cause to support an arrest is equivalent to probable cause to bind a defendant over

for trial.”). So the Court of Appeals was wrong in People v Green, 322 Mich App 676,

687; 913 NW2d 385 (2018), when it held that the one-person grand-jury procedure

“serve[s] the same function” as a preliminary examination. We overrule Green.

       The circuit court erred by denying Peeler’s and Baird’s motions to remand for a

preliminary examination. We therefore reverse the circuit court’s order denying those

motions. 2




2
 Although Peeler and Baird joined in Lyon’s motion to dismiss in the circuit court, the
only relief they request in this Court is the reversal of the circuit court’s order denying their
motions to remand for an evidentiary hearing.



                                               10
                            B. CHARGING AUTHORITY

      Lyon brings another challenge to the application of MCL 767.4: he argues that the

statute does not grant the judge conducting the inquiry the authority to issue indictments.

We agree. 3

       The word “indictment” appears four times in the statute, and its use is important:

      The judge conducting the inquiry under section 3 shall be disqualified from
      acting as the examining magistrate in connection with the hearing on the
      complaint or indictment, or from presiding at any trial arising therefrom, or
      from hearing any motion to dismiss or quash any complaint or indictment,
      or from hearing any charge of contempt under section 5, except alleged
      contempt for neglect or refusal to appear in response to a summons or
      subpoena. . . . Except in cases of prosecutions for contempt or perjury
      against witnesses who may have been summoned before the judge
      conducting such inquiry, or for the purpose of determining whether the
      testimony of a witness examined before the judge is consistent with or
      different from the testimony given by such witness before a court in any
      subsequent proceeding, or in cases of disciplinary action against attorneys
      and counselors in this state, any judge conducting the inquiry, any
      prosecuting attorney and other persons who may at the discretion of the judge
      be admitted to such inquiry, who shall while conducting such inquiry or
      while in the services of the judge or after his services with the judge shall
      have been discontinued, utter or publish any statement pertaining to any
      information or evidence involved in the inquiry, or who shall disclose the
      fact that any indictment for a felony has been found against any person not
      in custody or under recognizance, or who shall disclose that any person has
      been questioned or summoned in connection with the inquiry, who shall
      disclose or publish or cause to be published any of the proceedings of the
      inquiry otherwise than by issuing or executing processes prior to the
      indictment, or shall disclose, publish or cause to be published any comment,



3
  Our order to schedule oral argument on the application asked a more general question:
“[W]hether [MCL 767.3 and MCL 767.4] confer charging authority on a member of the
judiciary[.]” Because Lyon was charged by an indictment, it is not necessary for the
disposition of this case to resolve whether MCL 767.3 or MCL 767.4 confer authority to
issue charges by some other method such as a complaint.


                                            11
       opinion or conclusions related to the proceedings of the inquiry, shall be
       guilty of a misdemeanor punishable by imprisonment in the county jail not
       more than 1 year or by a fine of not less than $100.00 nor more than
       $1,000.00, or both fine and imprisonment in the discretion of the court, and
       the offense when committed by a public official shall also constitute
       malfeasance in office. [MCL 767.4 (emphasis added).]

Perhaps not surprisingly, the statute never says a judge may issue an indictment, in specific

contrast to the statutes governing citizens grand juries.       Cf. MCL 767.24(1) (“An

indictment for any of the following crimes may be found and filed at any time[.]”); MCL

767.23 (“No indictment can be found without the concurrence of at least 9 grand jurors;

and when so found, and not otherwise, the foreman of the grand jury shall certify thereon,

under his hand, that the same is a true bill.”).

       Indeed, the Legislature amended the statutory scheme to authorize judges to issue

indictments, but later removed that authority. In 1949, the Legislature amended the statute

to provide for three-judge grand juries and gave them express authority to issue indictments

(“Provided, That orders returning Indictments shall be signed by 3 judges.”). See MCL

767.3, as amended by 1949 PA 311. But it repealed that provision several years later. See

MCL 767.3, as amended by 1951 PA 276. “Where the Legislature has considered certain

language and rejected it in favor of other language, the resulting statutory language should

not be held to explicitly authorize what the Legislature explicitly rejected.” In re MCI

Telecom Complaint, 460 Mich 396, 415; 596 NW2d 164 (1999).

       And the statute is clear about what it does authorize a judge to do. If, after

conducting the inquiry, “the judge shall be satisfied that any offense has been committed

and that there is probable cause to suspect any person to be guilty thereof, he may cause

the apprehension of such person by proper process . . . .” MCL 767.4 (emphasis added).



                                              12
In other words, the judge may authorize an arrest warrant. The statute didn’t authorize

the judge to issue an arrest warrant explicitly and issue an indictment at the same time

implicitly.

       And while the word “indictment” can be understood narrowly to mean only “[t]he

formal written accusation of a crime, made by a grand jury and presented to a court for

prosecution against the accused person,” Black’s Law Dictionary (11th ed), as in MCL

767.24(1) and MCL 767.23, that is not the case in MCL 767.4. MCL 761.1, which provides

definitions for MCL 767.4, defines “indictment” broadly. See MCL 761.1(g):

              “Indictment” means 1 or more of the following:

              (i) An indictment.

              (ii) An information.

              (iii) A presentment.

              (iv) A complaint.

              (v) A warrant.

              (vi) A formal written accusation.

            (vii) Unless a contrary intention appears, a count contained in any
       document described in subparagraphs (i) through (vi).

This definition encompasses much more than a formal indictment—a charging document

initiating a criminal prosecution.

       The circuit court and the Attorney General’s office have emphasized the purported

parallels between the one-man grand-jury and the citizens grand-jury procedures. Thus,

the argument goes, because the citizens grand-jury statutes authorize the issuance of

indictments, so too must MCL 767.4. But we find the differences between the statutes



                                            13
more important. As the defendants and amici note, the citizens grand-jury statutes—unlike

MCL 767.4—expressly authorize the grand jurors to issue indictments and require the

grand jurors to swear an oath. See MCL 767.9 (setting forth the oath to be administered to

citizen grand jurors). A juror’s oath is a significant part of service. See, e.g., People v

Cain, 498 Mich 108, 123; 869 NW2d 829 (2015) (“The juror’s oath involves a conscious

promise to adopt a particular mindset—to approach matters fairly and impartially—and its

great virtue is the powerful symbolism and sense of duty it imbues the oath-taker with and

casts on the proceedings.”); id. at 134 (VIVIANO, J., dissenting) (“The essence of the jury

is, and always has been, the swearing of the oath.”). The absence of this hallmark of the

grand-jury process is more evidence that the one-man grand-jury statutes do not authorize

a judge to initiate charges by issuing indictments.

       To be sure, judges serving as one-person grand jurors have issued indictments

following investigations. See, e.g., Colacasides, 379 Mich at 77-78 (“These documents

were the evidentiary basis upon which appellant had been indicted by Grand Juror Piggins

for conspiracy to bribe a police officer.”) (emphasis added); Green, 322 Mich App at 681

(“Defendant was indicted by a one-person grand jury . . . .”). But the historical practice

has been mixed because the procedure has also been used to authorize warrants. See, e.g.,

Bellanca, 386 Mich at 711 (“[T]he ‘grand juror’ ordered the issuance of a warrant for the

arrest of the defendant so that he might be prosecuted for perjury and such warrant issued

on that day.”); People v Dungey, 356 Mich 686, 687, 688; 97 NW2d 778 (1959)

(“[D]efendants in this case were tried in the circuit court of Genesee county on an

information charging them with conspiracy to violate the laws of the State relating to the

suppression of gambling” after “an investigation conducted in said county by a visiting


                                             14
circuit judge, under the provisions of [MCL 767.3],” after which “the judge issued his

warrant for the arrest of 11 individuals, including the four defendants in this case[.]”)

(emphasis added); People v Birch, 329 Mich 38, 41; 44 NW2d 859 (1950) (“Thereafter

Judge Leibrand proceeded to conduct the investigation.         Witnesses were called and

examined by him, findings made, and warrants issued including the warrants involved in

the above entitled cases.”) (emphasis added). It seems that the power of a judge conducting

an inquiry to issue an indictment was simply an unchallenged assumption, until now. See

generally Committee Reports, 26 Mich St B J at 59 (providing that a “One-Man Grand

Juror” may issue a complaint or warrant, while only a citizens grand jury may vote to issue

an indictment).

       For these reasons, we conclude that MCL 767.4 does not authorize a judge to issue

an indictment initiating a criminal prosecution. 4 The trial court therefore erred by denying

Lyon’s motion to dismiss. Given our statutory holding, we need not address Lyon’s

constitutional arguments that MCL 767.4 violates separation of powers and due process.

See People v McKinley, 496 Mich 410, 415-416; 852 NW2d 770 (2014) (applying “the

widely accepted and venerable rule of constitutional avoidance”).

                                  IV. CONCLUSION

       MCL 767.3 and MCL 767.4 authorize a judge to investigate, subpoena witnesses,

and issue arrest warrants. But they do not authorize the judge to issue indictments. And if

a criminal process begins with a one-man grand jury, the accused is entitled to a preliminary



4
 We use “indictment” to refer to a formal indictment issued by a one-person grand jury
and not in the broader sense it is used in MCL 761.1(g).


                                             15
examination before being brought to trial. Accordingly, we reverse the Genesee Circuit

Court’s orders denying Peeler’s and Baird’s motions to remand for a preliminary

examination and denying Lyon’s motion to dismiss. We remand to the Genesee Circuit

Court for further proceedings consistent with this opinion.


                                                        Bridget M. McCormack
                                                        Brian K. Zahra
                                                        David F. Viviano
                                                        Richard H. Bernstein
                                                        Megan K. Cavanagh
                                                        Elizabeth M. Welch




                                            16
                            STATE OF MICHIGAN

                                    SUPREME COURT


 PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

 v                                                             No. 163667

 NANCY PEELER,

              Defendant-Appellant.


 PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

 v                                                            No. 163672

 RICHARD LOUIS BAIRD,

              Defendant-Appellant.


 PEOPLE OF THE STATE OF MICHIGAN,

              Plaintiff-Appellee,

 v                                                            No. 164191

 NICOLAS LYON,

              Defendant-Appellant.


BERNSTEIN, J. (concurring).
      I concur fully with the Court’s opinion but write separately to address the significant

interests implicated in this case. Today, this Court recognizes what we have always known
to be true: procedure matters. It is, in fact, the foundation of our adversarial process. Indeed,

our adversarial system of justice “is premised on the well-tested principle that truth—as well

as fairness—is best discovered by powerful statements on both sides of the question.”

Penson v Ohio, 488 US 75, 84; 109 S Ct 346; 102 L Ed 2d 300 (1988) (quotation marks and

citations omitted).

       However, the Attorney General has invoked obscure statutes, MCL 767.3; MCL

767.4, to deprive these defendants of their statutory right to a preliminary examination. “A

preliminary examination functions, in part, as a screening device to insure that there is a basis

for holding a defendant to face a criminal charge.” People v Weston, 413 Mich 371, 376;

319 NW2d 537 (1982). Our court rules state that a defendant is entitled to “subpoena and

call witnesses, offer proofs, and examine and cross-examine witnesses at the preliminary

examination.” MCR 6.110(C).

       Clearly, and as this Court’s decision aptly recognizes, a preliminary examination

serves a crucial function for criminal defendants in our adversarial system. It allows

defendants to learn about the specific criminal charges they face, confront allegedly

incriminating evidence, and prepare a defense. The prosecution argues that the Legislature,

through the statutes in question, has given it the discretion to opt out of a preliminary

examination, as the prosecution did here. This assertion is quite alarming, and were it true,

the prosecution would have the power to decide whether to grant a defendant permission to

probe and challenge the charges against them before being formally indicted. Such a result

runs afoul of the basic notions of fairness that underlie our adversarial system. I do not

believe we can tolerate such a procedural offense.




                                               2
       At the same time, this Court remains cognizant of the impact that this decision might

have on the residents of Flint, who have suffered an unconscionable injustice. Residents of

Flint have been supplied with water that was contaminated with toxic levels of lead, E. coli,

and Legionella bacteria. Mays v Governor of Michigan, 506 Mich 157, 201; 954 NW2d 139

(2020) (BERNSTEIN, J., concurring). Despite evidence of contamination, state officials

denied that the water was contaminated.            Mays, 506 Mich at 169-170 (opinion by

BERNSTEIN, J.). Later, officials allegedly manipulated data evidencing water contamination

and continued to lie to Flint residents. Id. at 175. Research suggests that the death toll has

been undercounted. See Childress, We Found Dozens of Uncounted Deaths During the Flint

Water Crisis.      Here’s How., PBS Frontline (September 10, 2019), available at

 (accessed June 3, 2022) [https://perma.cc/H2U3-J3J8].

Lead exposure can also impact fertility rates, birth outcomes, and childhood development.

See Matheny, Study: Flint Water Killed Unborn Babies; Many Moms Who Drank It Couldn’t

Get    Pregnant,    Detroit    Free    Press       (September   20,   2017),   available    at

 (accessed June 3, 2022) [https://perma.cc/U8N4-HQCR].

We may not know the extent to which the contaminated water has detrimentally affected the

health and well-being of Flint residents because the effects of lead poisoning can be long-

term and slow to fully develop. See Harvard TH Chan School of Public Health, High Levels

of Lead in Bone Associated With Increased Risk of Death From Cardiovascular Disease in

Men, 2009 Press Release, available at  (accessed June 3,


                                               3
2022) [https://perma.cc/ZMW9-KTJ2]; Carroll, What the Science Says About Long-Term

Damage     From     Lead,   New      York   Times    (February       8,   2016),   available   at

 (accessed June 3, 2022) [https://perma.cc/JD8R-GZH9]. Even

after Flint’s water was declared safe for consumption, Flint residents have remained hesitant

to use the water. Robertson, Flint Has Clean Water Now. Why Won’t People Drink It?,

Politico (December 23, 2020), available at  (accessed June 3, 2022)

[https://perma.cc/Y48U-LLQ7]. If the allegations can be proved, it is impossible to fully

state the magnitude of the damage state actors have caused to an innocent group of people—

a group of people that they were entrusted to serve. The Flint water crisis stands as one of

this country’s greatest betrayals of citizens by their government.

       Yet the prosecution of these defendants must adhere to proper procedural

requirements because of the magnitude of the harm that was done to Flint residents. Proper

procedure is arguably most necessary in cases of great public significance, particularly where

the charged crimes have been characterized as especially heinous and where the court

proceedings are likely to be heavily scrutinized by the general public. In such cases,

adherence to proper procedure serves as a guarantee to the general public that Michigan’s

courts can be trusted to produce fair and impartial rulings for all defendants, regardless of

the severity of the charged crime.

       The tenets of our system of criminal procedure are only as strong as our commitment

to abide by them. Indeed, there would be little credibility to a criminal process that purports

to strike a fair balance between adversaries if the guarantees underpinning that criminal


                                              4
process—such as the statutory right to a preliminary examination—could be done away with

at the whims of the prosecution. Put simply, the prosecution’s power to charge individuals

and haul them into court is constrained by certain preconditions. We recognize today that,

under these circumstances, one of those preconditions is required by statute—a preliminary

examination. The prosecution cannot simply cut corners in order to prosecute defendants

more efficiently. To allow otherwise would be repugnant to the foundational principles of

our judicial system. This Court’s decision reaffirms these principles and makes clear that

the government’s obligations remain steadfast for all criminal defendants.

       In the end, such a prominent criminal prosecution will have a significant impact on

the public at large. This criminal prosecution will serve as a historical record. Whether we

realize it or not, courts provide historical context to consequential moments in history. See

Rhodes, Legal Records as a Source of History, 59 ABA J 635, 635 (June 1973) (“The lawyer

unwittingly is an agent of history.”). What is happening before us cannot be understated.

Former state officials, some of whom were elected, are being criminally prosecuted for their

alleged roles in perpetrating an egregious injustice that resulted in the various ailments and

even deaths of the people they served or represented. Future generations will look to this

record as a critical and impartial answer to the question: what happened in Flint? For both

their sake and ours, we should leave no question unanswered and no stone unturned.

       For these reasons, I concur.


                                                         Richard H. Bernstein


      CLEMENT, J., did not participate due to her prior involvement as chief legal counsel
for Governor Rick Snyder.



                                              5